  
Marcon International, Inc.
Vessels and Barges for Sale or Charter Worldwide
P.O. Box 1170,9 NW Front Street, Suite 201
Coupeville,  WA 98239   U.S.A.
Telephone   (360) 678 8880
Fax   (360) 678-8890
E Mail:  info@marcon.com
http://www.marcon.com

 
“MARITIME TRADER”
AGREEMENT OF PURCHASE AND SALE
 
Dated: July 8, 2011


This agreement (the “Agreement”) between Marcon International Inc., in its
capacity as court-appointed seller of the Purchased Assets (defined below)
(hereinafter called the “Broker”) and Rand Logistics, Inc. or a designated
subsidiary (hereinafter called the “Purchaser”) provides for the purchase and
sale of the Purchased Assets (as defined below).
 
NOW, THEREFORE, in consideration of the mutual covenants of the parties and for
other good and valuable consideration, the receipt and adequacy of which are
acknowledged, the Purchaser and Broker agree as follows:


1.
Definitions: For Purposes of this Agreement, terms not otherwise defined herein
shall have the following meaning:

 
 
“Applicable Taxes” mean all taxes including without limitation all sales, use,
H.S.T., excise and other taxes applicable to the purchase and sale of the
Purchased Assets other than income and capital gains taxes.



 
“Approval Order” means an order of the Court approving this Agreement and the
sale of the Purchased Assets to the Purchaser pursuant to this Agreement and
declaring that, on closing, the Purchased Assets vest in the Purchaser and are
free of any liens under Canadian maritime law and of any other claims and
encumbrances, in form and content satisfactory to the Broker.



 
"Business Days" are days other than weekends on which banks are open in Toronto,
Canada.



 
“Claims” means all losses, damages, expenses, liabilities (whether accrued,
actual, contingent, latent or otherwise), interest, penalties, costs, claims,
complaints and demands of whatever nature or kind including all legal fees and
costs on a solicitor and client basis.



 
“Closing Date” means the date which is 3 business days after the date the
Approval Order is issued by the Court or such other date as the parties may
mutually agree.



 
“Court” means the Federal Court of Canada.



 
“Purchased Assets” means the Vessel, all of the shares of the Vessel, and
everything belonging to her on board and on shore at Closing in which Voyageur
has an interest, including all spare parts and spare equipment (including spare
tail end shaft(s) and or spare propeller(s) if any), used or unused, whether or
board or not, with the following exceptions:

 
(a)
Only those items that are in the possession or control of the Receiver on the
Closing Date shall be included;

 
(b)
Personal belongings of crew or persons engaged or employed by the Receiver are
to be excluded from the sale.

  
 
www.marcon.com


Details believed correct, not guaranteed.  Offered subject to prior sale of
charter.
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Receiver” means PricewaterhouseCoopers Inc. in its capacity as court-appointed
receiver of Voyageur in Ontario Superior Court of Justice Court File No.
CV-11-9142-OOCL.



 
“Vessel” means the vessel described as follows:

 
Name: Maritime Trader

 
Year Built: 1967

 
Port of Registry: Hamilton

 
Official Number: 0325744

 
IMO Number: 6702301



 
“Voyageur” means Voyageur Maritime Trading Inc.



2.
Sale Process - The Purchaser acknowledges that this Agreement has been entered
into pursuant to a sale process set out in the Court order of Prothonotary Aalto
dated April 4, 2011 (the “Sale Process Order”) and the Purchaser acknowledges
receipt and review of the Sale Process Order.



3.
Purchase and Purchase Price: Subject to the terms of this Agreement, the
Purchaser agrees to purchase and the Broker agrees to sell the Purchased Assets
on the terms and conditions set out in this Agreement, for the purchase
price  of $2,666,667.00 Canadian dollars (the “Purchase Price”) plus all
Applicable Taxes, if any.  

 
4.
Deposit: The Purchaser will pay a deposit of 10% (ten percent) of the Purchase
Price by wire transfer in immediately available funds to the Broker, in trust,
by the later of: (a) 24 hours upon receipt of an executed copy of this Agreement
by the Broker, or (b) 5 p.m. Pacific Standard Time on July 11th, 2011 (the
“Deposit”), failing which the Broker has the right to terminate this
Agreement.  The Deposit will be held by the Broker in a non-interest bearing
account until Closing, after which time the Broker will pay the Deposit and
balance of the Purchase Price into Court without delay for distribution to
claimants with an interest therein in accordance with the priority of their
respective claims.



 
If this Agreement is terminated pursuant to section 9(b), 10(b) or 16 hereof,
the Deposit will be returned to the Purchaser within three (3) Business Days
after such termination.  If this Agreement is not completed or is terminated for
any other reason, the Deposit is not refundable and will be paid by the Broker
into Court for distribution to creditors of Voyageur in accordance with the
priority of their respective claims.



 
If there is any dispute regarding entitlement to the Deposit, the Deposit will
be paid into Court and the entitlement to it will be determined by the Court
based on the terms of this Agreement.



5.
Payment: The balance of the Purchase Price plus Applicable Taxes will be paid by
the Purchaser to the Broker, or as the Broker may direct, by wire transfer at or
before Closing (as defined below).  After the Closing, the Broker will pay the
Deposit and balance of the Purchase Price into Court without delay for
distribution to claimants with an interest therein in accordance with the
priority of their respective claims.



6.
Brokerage Fee: The brokerage fee payable to the Broker will be determined by the
Court and will be payable from the Purchase Price paid into Court in connection
with the Closing.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
7.
Broker’s Representations and Warranties:  The Broker represents and warrants to
the Purchaser that:

 
(a)
the Broker has the power and authority, pursuant to the Sale Process Order, to
enter into this Agreement and to complete its obligations hereunder, subject to
receipt of the Approval Order.

 
8.
Purchaser’s Representations and Warranties: The Purchaser represents and
warrants to the Broker that:

 
(a)
the Purchaser is a corporation duly incorporated, organized and subsisting under
the laws of Delaware and has all the necessary corporate power and authority to
enter into this Agreement and to carry out its obligations hereunder;

 
 
(b)
the Purchaser has good and sufficient power, authority and right to enter into
and deliver this Agreement and to complete the transactions to be completed by
the Purchaser contemplated hereunder;

 
 
(c)
this Agreement constitutes a valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms;

 
 
(d)
the Purchaser has, or prior to the Closing Date will have, sufficient
unencumbered funds to enable it to pay the Purchase Price and Applicable Taxes
(subject to clause 3 herein); and

 
 
(e)
the Purchaser acknowledges that it or its representatives have been furnished
with all information regarding the Purchased Assets and all other matters that
the Purchaser requires to enable it to enter into this Agreement.

 
The representations and warranties of the Purchaser set forth this section will
survive the completion of the sale and purchase of the Purchased Assets.
 
9.
Conditions for the Benefit of the Purchaser:



 
(a)
The sale by the Broker and the purchase by the Purchaser of the Purchased Assets
is subject to the following conditions, which are for the exclusive benefit of
the Purchaser and which are to be performed or complied with at or prior to
Closing:



 
(i)
the representations and warranties of the Broker set forth in Section 7 will be
true and correct at Closing with the same force and effect as if made at and as
of such time;



 
(ii)
the Broker will have performed or complied with all of the terms and conditions
of this Agreement to be performed or complied with by the Broker at or prior to
Closing;



 
(iii)
the Broker will have delivered or caused to be delivered to the Purchaser each
of the items listed in Section 14(a);



 
(iv)
the Approval Order will have been granted by the Court; and

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(v)
the Approval Order will not have been stayed, varied, set aside or appealed at
Closing;



 
(b)
If the condition set out in Section 9(a)(iv) is not satisfied or waived on or
before the date that is fifteen (15) days after the Acceptance Date (as defined
herein), the Purchaser may terminate this Agreement by notice in writing to the
Broker, in which event the Deposit shall, subject to Section 4 of this
Agreement, be returned to the Purchaser and the Broker’s and the Purchaser’s
obligations under this Agreement shall be null and void and of no further force
or effect whatsoever.



 
(c)
In case any material term of the Broker or material condition to be performed or
complied with for the benefit of the Purchaser at or prior to Closing has not
been performed or complied with at or prior to Closing, the Purchaser, without
limiting any other right that the Purchaser has, may at its sole option either
acting reasonably:



 
(i)
rescind this Agreement by notice to the Broker, and in such event the Purchaser
and Broker will each be released from all obligations hereunder; or



 
(ii)
waive compliance with any such term, covenant or condition in whole or in part
on such terms as may be agreed upon without prejudice to any of its rights of
rescission in the event of non-performance of any other term, covenant or
condition in whole or in part.



10.
Conditions for the Benefit of the Broker:



 
(a)
The sale by the Broker and the purchase by the Purchaser of the Purchased Assets
is subject to the following conditions, which are for the exclusive benefit of
the Broker and which are to be performed or complied with at or prior to
Closing:



 
(i)
the representations and warranties of the Purchaser set forth in Section 8 will
be true and correct at Closing with the same force and effect as if made at and
as of such time;



 
(ii)
the Purchaser will have performed or complied with all of the terms and
conditions of this Agreement to be performed or complied with by the Purchaser
at or prior to Closing;



 
(iii)
the Purchaser will have delivered or caused to be delivered to the Broker each
of the items listed in Section 14(b);



 
(iv)
the Approval Order will have been granted by the Court; and



 
(v)
the Approval Order will not have been stayed, varied, set aside or appealed at
Closing.



 
(b)
If the condition set out in Section 10(a)(iv) is not satisfied or waived on or
before the date that is fifteen (15) days after the Acceptance Date (as defined
herein), the Purchaser may terminate this Agreement by notice in writing to the
Broker, in which event the Deposit shall, subject to Section 4 of this
Agreement, be returned to the Purchaser and the Broker’s and the Purchaser’s
obligations under this Agreement shall be null and void and of no further force
or effect whatsoever.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(c)
In case any material term of the Purchaser or condition to be performed or
complied with for the benefit of the Broker at or prior to Closing has not been
performed or complied with at or prior to Closing, the Broker, without limiting
any other right that the Broker has, may at its sole option either acting
reasonably:



 
(i)
rescind this Agreement by notice to the Purchaser, and in such event the Broker
will be released from all obligations hereunder, or



 
(ii)
waive compliance with any such term, covenant or condition in whole or in part
on such terms as may be agreed upon without prejudice to any of its rights of
rescission in the event of non-performance of any other term, covenant or
condition in whole or in part.



 
(d)
If the Broker rescinds this Agreement pursuant to Section 10(c)(i), the
Purchaser will be liable to the Broker for any Claims incurred by the Broker
directly or indirectly as a result of such breach.  In that event, the Purchased
Assets may be resold by the Broker and all money paid by the Purchaser under
this Agreement, including the Deposit will be forfeited on account of liquidated
damages, but such forfeiture will not be deemed to constitute the full extent of
liquidated damages payable by the Purchaser as a result of the Broker’s
rescission pursuant to Section 10(c)(i).



11.
Liability of Broker:  The Purchaser acknowledges that, notwithstanding any
provision to the contrary herein, the Broker has entered into this Agreement
solely in its capacity as Court-appointed seller of the Purchased Assets and not
in its personal or corporate capacity and that the Broker shall not in any
circumstances incur any personal liability whatsoever in connection with this
Agreement.  In no event shall Broker be liable for special, contingent,
incidental, indirect or consequential damage.



12.
Inspections; As Is, Where Is:  The Purchaser acknowledges and agrees that:



 
(a)
the Purchaser has had the opportunity to inspect, and has inspected, the
Vessel’s classification records and the Purchased Assets and the sale is
outright and definite, subject only to the terms and conditions of this
Agreement;



 
(b)
in entering into this Agreement, the Purchaser has relied and will continue to
rely entirely and solely upon its own inspections and investigations with
respect to the Purchased Assets, including without limitation, the physical and
environmental condition of the Vessel, and the Purchaser acknowledges that it is
not relying on any information furnished by the Broker, GE Canada Finance
Holding Company, or any person or entity on behalf of or at the direction of
either;

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(c)
the Broker is selling the Purchased Assets on an “AS IS, WHERE IS” basis as they
exist on the Closing Date and no adjustments will be made for any changes in the
condition of any Purchased Assets; it has entered into this Agreement on the
basis that the Broker does not warrant, covenant or guarantee title to the
Purchased Assets; the Purchaser has conducted such inspections of the condition
of and title to the Purchased Assets, and the nature and quantum of the claims
against the Purchased Assets, in each case as it deemed appropriate and has
satisfied itself with regard to these matters; no representation, warranty or
condition is expressed or can be implied as to title, description, fitness for
purpose, seaworthiness, merchantability, condition, assignability,
collectability, quantity, outstanding amount, value or quality of, or in respect
of any Purchased Assets or any other matter or thing whatsoever concerning
the  Purchased Assets or the right of the Broker to sell same, save and except
as expressly represented or warranted herein; and without limiting the
generality of the foregoing, any and all conditions, warranties or
representations expressed or implied pursuant to the Sale of Goods Act (Ontario)
do not apply hereto and are hereby waived by the Purchaser and there is no
warranty or representation that the Vessel is inspected by the Coast Guard (or
other inspection body), classed with any classification society, or that it
holds a valid loadline certificate or other certification; and



 
(d)
The Broker will have no obligation or responsibility to the Purchaser after the
Closing with respect to any matter relating to the Purchased Assets or the
condition thereof save as otherwise expressly provided in this Agreement.



 
Purchaser will be liable for and will indemnify, defend and hold Broker, its
parent, subsidiary and affiliated entities and their respective members,
officers, directors, shareholders, successors and assigns, harmless of and from
any and all claims, actions, demands, losses, liabilities, penalties and damages
(including costs, expenses, and reasonable legal fees), relating to the Vessel
which accrued or the operative facts of which arose after Closing (including
without limitation any claim asserted against the Broker or the Receiver arising
from failure by the Purchaser to pay any Applicable Taxes).

  
The provisions of this section will survive closing on the Closing Date.


13.
Approval Order:  The Broker will cause a motion to be made for the granting of
the Approval Order as soon as practical after this Agreement has been executed
and delivered by the parties hereto.  The Broker agrees that it will use its
best efforts to secure a hearing before the Court in respect of the Broker’s
application for the Approval Order in between July 14th  and July 18th,
2011.  The Broker shall be responsible for the cost of obtaining and registering
the Approval Order.  The Purchaser agrees to cooperate with the Broker in
seeking the Approval Order and to promptly provide to the Broker all such
information and assistance within the Purchaser’s power as the Broker may
reasonably require in order to obtain the Court’s approval.



14.
Closing:  The closing will take place on or before 12:00 noon Eastern Time on
the Closing Date (“Closing”).  The Closing of the sale shall be deemed completed
when:



 
(a)
the Broker delivers to the Purchaser the following:



 
(i)
a copy of the Approval Order;



 
(ii)
a Bill of Sale for sale of the Purchased Assets in a form registerable under the
Canada Shipping Act;



 
(iii)
the current certificate of registry; and

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(iv)
any classification certificate(s) in the possession of the Receiver as well as
all plans which are on board the Vessel (other certificates which are on board
the Vessel shall also be handed over to the Purchaser unless the Broker,
Receiver or Voyageur is required to retain same, in which case the Purchaser
will have the right to take copies. Other technical documentation which may be
in the Receiver’s possession shall promptly be forwarded to the Purchaser at the
Purchaser’s expense, if they so request. If any log books are in the possession
of the Receiver, the Purchaser will have the right to take copies of same).



 
(b)
the Purchaser delivers to the Broker the following:



 
(i)
the balance of the Purchase Price, plus all Applicable Taxes, if any, in
accordance with paragraphs 3 and 5 hereof;



 
(ii)
the Bill of Sale executed by the Purchaser;



 
(iii)
the attached Protocol of Acceptance in the form attached hereto as Schedule “A”;
and



 
(iv)
such other documentation relating to the completion of this Agreement as the
Broker may reasonably require.



15.
Costs.  For greater certainty, the Broker and the Purchaser shall each bear
their own costs (including legal fees) in connection with this Agreement and the
transactions contemplated thereby, including obtaining Court Approval. For
greater certainty, this clause in no way restricts the Broker's rights to
recover professional fees and other expenses from the Purchaser Price.



16.
Risk of Loss:  Prior to Closing, subject to further Court order, the Vessel will
remain in the possession of the Receiver.  All risk of loss of the Vessel
subsequent to Closing will be borne by the Purchaser.  In the event of a total
loss or constructive total loss of the Vessel prior to Closing, this Agreement
shall terminate. Should the Vessel be damaged prior to Closing but should it not
be a total loss or constructive total loss, Purchaser may, at Purchaser's sole
option, terminate this Agreement by giving written notice to Broker no later
than five (5) days after Purchaser has received notice of such related casualty
and having had the opportunity to inspect the Vessel.  If Purchaser so elects to
terminate this Agreement, Purchaser will be entitled to a refund of any Deposit
and Purchaser shall not be entitled to receive or retain any insurance proceeds
payable as the result of such loss.



17.
Binding Effect and Assignment:  This Agreement shall inure to the benefit of and
be binding upon the parties hereto, their directors, officers, assigns, agents,
employees, and successors-in-interest.  The Purchaser shall not have the right
to assign this Agreement without the consent of the Broker.



18.
Entire Agreement, Neutral Construction and Headings.  This Agreement constitutes
the entire agreement between the parties.  Neither party is relying or may rely
on any written or oral collateral, prior or contemporaneous agreement,
assurance, representation or warranty not set forth in this instrument.  No
modification of this Agreement shall be implied in law or equity, nor shall any
express modification be effective unless in writing signed by the party to be
charged.  This Agreement shall be construed neutrally and as the commemoration
of the mutual assent of both parties rather than for or against either
party.  Captions used in this Agreement are for convenience of reference only
and shall have no force or effect or legal meaning in the construction or
enforcement of this Agreement.  The terms of this Agreement shall survive
transfer of title of the Purchased Assets to Purchaser.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
19.
Applicable Law:  This Agreement shall be governed and construed in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein.  If any term or provision, or any part of any term or provision, of
this Agreement is held by any court or other competent authority to be illegal
or unenforceable, the remaining terms, provisions, rights and obligations shall
not be affected.



20.
Counterparts and Facsimile Signatures:  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together will constitute the same agreement, whether or not each party executes
each separate counterpart.  A facsimile or .pdf signature shall be deemed
equivalent to an original signature.



21.
Time of Essence:  Time is of the essence of this Agreement.



22.
Acceptance of Offer:  This Agreement has been executed by the Purchaser and
presented to the Broker as an offer for acceptance, which may be accepted by the
Broker by delivery of an executed copy of this Agreement to the Purchaser on or
prior to 5:00 p.m. Pacific Standard Time on July 11, 2011 (the date on which the
offer is accepted being the “Acceptance Date”), failing which this Agreement
will be null and void and of no further force or effect.



           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their duly authorized representatives on the date first appearing
above.
 
Marcon International, Inc.  
 
/s/ Brian K. Peterson
 
By: Brian K. Peterson
 
Its: Broker
/s/ Joseph W. McHugh, Jr.
Rand Logistics, Inc.
 
By: Joseph W. McHugh, Jr.
 
Its: Vice President & Chief Financial Officer

                                                                                                                                             
 
- 8 -

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”


PROTOCOL OF ACCEPTANCE
“MARITIME TRADER”


At the Port of Hamilton on this _____ day of _________________, 2011 at
__________a.m./p.m, __________________________________ (the “Purchaser”) has
taken possession of and acknowledges receipt of the Purchased Assets as defined
in the Agreement of Purchase and Sale between the Broker and the Purchaser dated
July, 2011 (the “Agreement”), including the vessel:


Name: Maritime Trader
Year Built: 1967
Port of Registry: Hamilton
Official Number: 0325744
IMO Number: 6702301.


The Purchaser accepts delivery of, title and risk to the Purchased Assets
pursuant to the terms and conditions set out in the Agreement and confirms that
the Broker has fulfilled its obligations pursuant thereto.
 
Dated: _________________________
 
Marcon International, Inc.  
 
 
By: ____________________________
 
Its: ____________________________
______________________________________
Purchaser
 
By: ____________________________
 
Its: ____________________________

                                                                                                  


- 9 -

--------------------------------------------------------------------------------


 